



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hannah, 2015 ONCA 334

DATE: 20150511

DOCKET: C59569

Gillese, Tulloch and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

William Hannah

Appellant

V. Rondinelli, for the appellant

A. Cappell, for the respondent

Heard: May 7, 2015

On appeal from the sentence imposed on January 30, 2014
    by Justice Dale Parayeski of the Superior Court of Justice sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The Crown conceded this appeal.

[2]

Sentence was imposed before the sentencing judge had the benefit
    of the Supreme Court decision in
Summers
. The appellant shall be given
    credit for 24 months of pre-trial custody at a rate of 1.5 to 1. The sentence
    shall therefore be reduced by 12 months.


